In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered March 29, 1965, which denied without a hearing his application to vacate a judgment of said court rendered November 9,1963 on his plea of guilty, convicting him of robbery in the third degree, and imposing sentence. The judgment of conviction was previously affirmed by this court (23 A D 2d 632). Order affirmed. There is not sufficient proof of perjury by the detective who made the arrest, the search, and the seizure to warrant a hearing. In any event, the remedy of coram nobis may not be invoked to present evidence which could have been presented at the hearing on the motion to suppress evidence, but which defendant did not present for reasons which he does not now disclose (Matter of Hogan v. Court of General Sessions, 296 N. Y. 1, 6; People v. Russo, 284 App. Div. 763; People v. Moore, 284 App. Div. 925). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.